Citation Nr: 0027150	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roxane Panarella


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  The Board remanded this case to the 
RO in September 1999 for additional development.  The RO, 
having complied with the instructions on remand, has returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that it is a plausible 
claim, one which is meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board also is satisfied that the RO has obtained 
all evidence necessary for an equitable disposition of the 
veteran's appeal.

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  The law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1999).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (1999).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (1999).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) (1999) may still prevail in a 
TDIU claim if he is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1999).  It is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (1999).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1999)

In this case, the veteran's service-connected disabilities 
include traumatic injury of the right eye, evaluated as 30 
percent disabling; postoperative scar of a left inguinal 
herniorrhaphy, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and superficial shell 
fragment wounds of the left thigh and right hip, right ear 
hearing loss, and postoperative left inguinal hernia, all 
evaluated as noncompensable.  Therefore, given that the 
veteran has a combined disability rating of 40 percent, he 
does not meet the statutory requirement for basic eligibility 
for an award of TDIU on a schedular basis.  Accordingly, the 
Board must consider the veteran's claim for individual 
unemployability on an extra-schedular basis.

In the veteran's written application for TDIU benefits 
submitted in May 1996, he reported that he had last worked 
full-time in January 1996 and had to leave due to his 
disabilities.  He previously worked full-time for Virginia 
Power and Virginia Department of Transportation since May 
1964.  He reported no time lost from illness in the last 
several years.  He also reported that he had an 11th grade 
education and that he was 52 years of age.

In his application for disability from Virginia Department of 
Transportation, he stated that he last worked in November 
1995.  He claimed that his hernia prohibited him from 
performing his duties of erecting signs on roadways due to 
the weight of the signs.  He also reported a history of 
unstable angina.  He stated that he had lost 65 days of work 
in the past year.

VA clinical records show that the veteran underwent a left 
inguinal hernia repair in January 1996.  It was noted that he 
had a history of coronary artery disease, angina, and 
hypertension.  At a follow-up visit in March 1996, the 
veteran's physician stated that, as his job required heavy 
lifting, with his multiple hernia recurrences, the veteran 
should not return to that type of work and should perform 
lighter duty.

A May 1996 letter from Peter B. Richardson, M.D., stated that 
the veteran had lost all vision in the right eye but that the 
left eye was healthy with excellent vision.  He recommended 
no treatment for the chronic irritation of the right eye and 
the reflex tearing in both eyes.

The veteran appeared at a personal hearing before the RO in 
May 1996.  He testified that his right eye felt irritated and 
that it caused both eyes to form tears.  It happened mostly 
in bright sunlight and interfered with his job duties of 
driving and painting lines on roads.  He stated that he lost 
his job because of his hernia.  He was restricted to lifting 
25 pounds.  The hernia caused pain and limited his daily 
activities.  He had reinjured the hernia on the job and was 
presently on Workman's Compensation.  He also complained of 
right ear hearing loss and ringing of the ears.

During a VA examination in January 1998, the veteran reported 
that he stopped working because he could no longer lift due 
to his hernia.  He complained of right lower side pain when 
he walked.  He stated that he had no real problems with his 
thigh or hip, except that his right hip caused some 
difficulty when walking.  He also reported a history of 
unstable angina and two previous cardiac catheterizations.  
Physical examination of the inguinal area on the right was 
normal; examination of the inguinal area on the left showed a 
swollen and tender scar and the inguinal area canal was very 
tender.  Examination of the left buttocks, thigh, and leg 
were normal but the right hip showed some limitation of 
motion with pain.  Radiological reports disclosed metallic 
density foreign body in the soft tissue of the left femur and 
the right hip.  Diagnoses were postoperative left inguinal 
hernia repair with residual swelling and tenderness, 
superficial scar of the left thigh with retained foreign 
body, and metallic density of a foreign body of the right hip 
with decreased range of motion.

During the VA eye examination, the veteran reported a feeling 
of grittiness or discomfort in his right eye at all times.  
Physical examination showed no light perception in the right 
eye and 20/25 uncorrected distance in the left eye.  The 
impression was blind right eye, secondary to trauma, and 
essentially normal ophthalmic examination of the left eye.  
The examiner commented that the right eye has been apparently 
unchanged since the original accident and that the left eye 
was totally normal.

During the VA audiological examination, the veteran stated 
that his main complaint was tinnitus, described as severe and 
constant ringing.  He first noticed hearing loss in 1989 and 
had occasional sharp pains in the right ear.  The average 
puretone thresholds were measured to be 15 decibels for the 
left ear and 36 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in both ears.  The impression was moderate sensorineural 
hearing loss of the right ear above 2000 Hertz and mild 
sensorineural hearing loss of the left ear above 3000 Hertz.

Medical records dated February 2000 from Augusta Medical 
Center show that the veteran underwent surgery for a right 
inguinal hernia and right hydrocele.  He was recovering well 
at a follow-up visit in April 2000 and was released to normal 
activity.  In a statement submitted in January 2000, the 
veteran stated that he had attended several job interviews 
with no results.  Some employers had told him that, due to 
his various medical problems, he should remain retired.

In summary, the Board finds that the veteran's service-
connected disabilities do not preclude him from securing 
gainful employment.  First, the Board observes that the 
veteran has nonservice-connected disabilities that impair his 
ability to work, including substantial cardiovascular 
problems, and a recent right inguinal hernia.  In addition, 
although the veteran did not attain a higher education 
degree, he does have a lengthy and consistent work history 
with the state government.

There does not appear to be any objective opinion of record, 
medical or otherwise, which states that the veteran is 
unemployable due specifically to his service-connected 
disabilities.  The VA physician stated that the veteran 
should not return to his previous work, but rather, perform 
lighter duty.  However, evidence that a veteran is unable to 
return to the type of position in which he was previously 
employed is not equivalent to evidence that the veteran is 
categorically unemployable.  Hodges v. Brown, 5 Vet. App. 375 
(1993).

Moreover, while the veteran has indicated that he has thus 
far been unsuccessful in obtaining new employment, "the sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough...The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment".  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for TDIU and the benefit sought on appeal 
must be denied.


ORDER

Entitlement to TDIU is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

